Opinion by
Judge Hines :
The exercise of legislative discretion in extending the boundary of towns and the levy of taxes within such limits for municipal purposes ought mot to be interfered with by the courts unless i;t is manifest that the burden of taxation is imposed without any view to the interest of the owner of the land and merely to increase the revenue of the town. The extension of the boundary of the town in this case appears to have conferred upon the appellants all the privileges of any other citizen of the town. It is not material to enquire whether they enjoyed these benefits before the limits were extended. If they did, it was eminently proper that they should be brought *465within the taxable district and made to bear their portion of the municipal burdens. In every instance, whether lands are agricultural in the sense that they should not be subject to taxation for municipal purposes depends upon the peculiar circumstances of the case. No arbitrary rule can be laid down by which to determine how much land should be contained in one body in order to classify it under the head of agricultural lands. A rule applicable and appropriate to lands lying contiguous to Louisville or New York would not be the rule that the court could apply to lands adjacent to the town of Ash-land.

D. K. ¡Veis, for appellants.


John T. Hayes, for appellees.

On a careful consideration of this case we cannot see that the court below has erred. An exemption from taxation in this instance would authorize, by the application of the same rule, the exemption of the greater part of the land lying within the town limits.
That the judgment for cost is in favor of N. E. Fisher, committee of Peter Smith, cannot affect appellants. Fisher is not a party to this record, is not complaining, and has no right to complain.
Judgment affirmed.